DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 27, 2021 has been entered.
Claims 1, 2, 4-10, 12, 15-17 and 20 are presented for examination, with Claims 1 and 12 being in independent form.

Claim Objections
Claim 1 is objected to because of the following informalities:

	In Claim 1,	line 1, “includes plurality” should be --includes a plurality--; and
			line 3, “plurality of control” should be --the plurality of--.

	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 15 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
	Claim 15 depends from cancelled Claim 14 rendering the claim indefinite.  For purposes of examination, Claim 15 will be examined as being dependent from Claim 12 until clarified/amended.  Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-10, 12, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2012/0095601 (“Abraham”) in view of U.S. Patent No. 7,036,948 (“Wyatt”).
Regarding Claim 1, Abraham discloses a system (100 in Fig. 1) that includes a plurality of control devices (110; [0056], lines 19-21 in particular) to  control one or more electrical loads (112, 126, 130+132 and/or 140+142), comprising:

one or more user controls disposed on an external surface of the respective control device (first set of actuators 114; [0058]); and
a communication circuit configured to transmit and receive a control signal (communication link 116; [0061]); and
wherein at least one of the plurality of control devices (110) further includes:
a control circuit (in 110) communicatively coupled to the communication circuit (116; [0058]), the control circuit to:
receive a first control signal from a daylight sensor disposed remote from each of the plurality of control devices (daylight sensor 154; [0065]), the first control signal including information indicative of a daylight level in a space in which each of the plurality of control devices is installed (ambient light intensity signal; [0065]), and
in response to receiving the first control signal indicative of the daylight level of the space in which the control device is installed (ambient light intensity signal; [0065]): 
generate an output signal to cause an adjustment of the intensity of a light source by each of the plurality of control devices to an intensity level that is proportional to the daylight level (light sources 112 and/or 142, for example; [0063]-[0064]; [0066]); and

	Although Abraham discloses that the control devices adjust the intensity of a light source to an intensity level that is proportional to the daylight level, Abraham fails to disclose that the light source is “a variable intensity internal light source to backlight” the user control actuators.
	However, Wyatt, in the same field of endeavor, teaches a variable intensity internal light source to backlight the user control actuators (lighting element 11 in Fig. 5 is a variable intensity internal light source, controlled by the control circuit in Fig. 11, to provide backlight to light switch 12; col. 10, lines 24-33). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provided the control device with user control actuators as disclosed by Abraham with an internal variable backlight as taught by Wyatt, in order to aid a user in locating the position of the control actuators of the control device, as evidenced by Wyatt (col. 10, lines 24-33).

Regarding Claim 2, Abraham further discloses wherein the control circuit (in 110) is configured to control an external light source (112 and/or 142) in response to the user interface receiving the user input (via 114; [0063]).

Regarding Claim 4, the combination of Abraham in view of Wyatt further teaches

wherein the control device (110 of Abraham) generates an output signal to cause an adjustment of the intensity of the internal light source (11 of Wyatt) in each of the plurality of control devices (110 of Abraham as modified by Wyatt) responsive to the second control signal including information indicative of the occupancy condition ([0065]-[0066] of Abraham); and
wherein the control device (110 of Abraham) generates an output signal to cause the internal light source (11 in Wyatt) in each of the plurality of control devices (110 of Abraham as modified by Wyatt) to turn off responsive to the second control signal including information indicative of the vacancy condition ([0065]-[0066] of Abraham).

Regarding Claim 5, the combination of Abraham in view of Wyatt further teaches wherein the one or more user controls include a visual display that is configured to display feedback to a user, wherein the internal light source is configured to illuminate the visual display, and the control device is configured to turn the visual display on and off in response to the first control signal (see Wyatt, Fig. 5; light source 11 internal to housing 14 illuminates switch 12, thereby providing feedback to a user, as broadly claimed; col. 10, lines 16-33).



Regarding Claim 7, Abraham further discloses wherein the control circuit (in 110) is configured to cause the communication circuit to transmit a second control signal (via 116) for controlling the external light source in response to receiving the user input (112 and/or 142; [0063]).

Regarding Claim 8, Abraham further discloses a load control circuit (140) adapted to be coupled between a power source external to the control device (110) and the external light source (142) for controlling the amount of power delivered to the external light source ([0063]).

Regarding Claim 9, Abraham further discloses wherein the communication circuit comprises a wireless communication circuit ([0058]).

Regarding Claim 10, Abraham further discloses wherein the control circuit (in 110) is configured to:

control the external light source in response to receiving the third control signal ([0058]; [0063]).

Regarding Claim 12, Abraham teaches a load control system (100 in Fig. 1) for controlling an external light source (112 and/or 142), the load control system comprising: 
a daylight sensor (154; [0065]) to: 
sense a daylight level of a space in which at least one external light source is installed ([0065]); and
generate an output signal that includes information indicative of a sensed ambient light level (output of daylight sensor 154; [0065]); and
a plurality of load control devices (110; [0056], lines 19-21 in particular), each of the plurality of load control devices disposed remote from the daylight sensor (154), each of the plurality of load control devices (110) including:
an input device that includes a user interface (first set of actuators 114; [0058]), the input device configured to:
receive a user input via the user interface (user actuation buttons 114; [0058]), and
responsive to receipt of the user input (user actuation buttons 114; [0058]), generate and transmit a first control signal for transitioning the at 
wherein at least one of the plurality of load control devices (110) further includes control circuitry to:
generate and transmit 9via 116) a first output signal responsive to receipt of the information indicative of the sensed ambient light level (output of daylight sensor 154; [0065]), the first output signal to adjust the intensity of the at least one external light source (142) inversely proportional to the sensed ambient light level (light source 142 in Fig. 1; [0063]-[0064]; dimming the light source to control a total light level in the space, i.e., the sum of the artificial and natural light in the space; that is, the higher the daylight level the lower the intensity of the light); and
generate and transmit a second output signal to adjust the intensity of a light source in each of the remaining plurality of load control devices proportional to the sensed ambient light level (light sources 112 and/or 142, for example; [0063]-[0064]; [0066]).
	Although Abraham discloses that the control devices adjust the intensity of a light source to an intensity level that is proportional to the daylight level, Abraham fails to disclose that the light source is “a variable intensity internal light source to backlight” the user control actuators.
	However, Wyatt, in the same field of endeavor, teaches a variable intensity internal light source to backlight the user control actuators (lighting element 11 in Fig. 5 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provided the control device with user control actuators as disclosed by Abraham with an internal variable backlight as taught by Wyatt, in order to aid a user in locating the position of the control actuators of the control device, as evidenced by Wyatt (col. 10, lines 24-33).

Regarding Claim 15, the combination of Abraham in view of Wyatt further teaches a second sensor (occupancy sensor 152 of Abraham) configured to detect an occupancy or a vacancy condition in the space in which the at least one external light source is installed ([0065] of Abraham), the input device configured to transition the internal light source (11 of Wyatt) in each of the plurality of load control devices (110 of Abraham as modified by Wyatt) between an OFF operating state and an ON operating state responsive to the second sensor detecting the occupancy condition in the space ([0065]-[0066] of Abraham), and transition the internal light source (11 of Wyatt) from an ON operating state to an OFF operating state based on the sensor detecting the vacancy condition in the space ([0065]-[0066] of Abraham).

Regarding Claim 16, the combination of Abraham in view of Wyatt further teaches wherein the user interface comprises a visual display that is configured to display feedback to the user, and wherein the internal light source backlights the visual 

Regarding Claim 17, the combination of Abraham in view of Wyatt further teaches wherein the user interface comprises an actuator actuatable by the user to receive the user input, and wherein the internal light source backlights the actuator (see Wyatt, Fig. 5; light source 11 internal to housing 14 illuminates switch 12, thereby providing feedback to a user, as broadly claimed; col. 10, lines 16-33).

Regarding Claim 20, the combination of Abraham in view of Wyatt further teaches wherein the feedback comprises an indication of whether a button of the user interface is in an active state (illuminated on/off switch 12 in Fig. 5; col. 10, lines 16-33 of Wyatt).

Response to Arguments
Applicant's arguments filed May 27, 2021 have been fully considered but they are not persuasive.
	With regard to the rejections of independent Claims 1 and 12, Applicants argue in essence that:
As best understood, the cited portions of Abraham, Wyatt, and Choboter considered alone or in combination, fail to teach, show, or suggest the desirability of at least one of a plurality of control devices receiving "a first control signal from a daylight sensor disposed remote from each of the plurality of control devices, the first control signal including information indicative of a daylight level in a space." Additionally, the cited portions of Abraham, Wyatt, and Choboter, considered alone or in combination, fail to teach, show, or suggest the desirability of generating "an output signal to 

	The examiner cannot concur with Applicants’ arguments because, initially Choboter is no longer being used in rejecting the claims.
	Further, Abraham clearly discloses a first control signal from a daylight sensor disposed remote from each of the plurality of control devices, see daylight sensor 154 in Fig. 1 and paragraph [0065], and that the first control signal includes information indicative of a daylight level in a space in which each of the plurality of control devices is installed; that is, an ambient light intensity signal, see again paragraph [0065] of Abraham.
	Furthermore, and without repeating the rejection of the claims above, the combination of Abraham in view of Wyatt teaches an output signal to cause an adjustment of the intensity of the internal light source in each of the plurality of control devices to an intensity level that is proportional to the daylight level.  The examiner notes that Abraham discloses all the claim limitations except for the light source being internal to the control device.  It is Wyatt that is cited for this teaching, see lighting element 11 in Fig. 5 of Wyatt which is a variable intensity internal light source, controlled by the control circuit in Fig. 11, to provide backlight to the light switch 12; see also, col. 10, lines 24-33 of Wyatt.
	As for the motivation to combine Wyatt with Abraham, the examiner restates that it would have been obvious to a person having ordinary skill in the art before the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO C FERNANDEZ whose telephone number is (571)272-7050.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 1-(571) 272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/PEDRO C FERNANDEZ/Examiner, Art Unit 2844    

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844